DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizouchi (JP 5949353) in view of Blech et al (US 20160125713) and Wu et al (US 9208668) and Benhammou et al (US 20180158329)
With respect to claim 1, 8, and 15, Mizouchi teaches an intelligent roadside unit (fig 1 and page 2, lines 8-12, “The statistical system 100 includes a monitoring device 110”), traffic lights (page 2, lines 25-33, “The signal control device 140 controls the switching timing of the signal color of any one or a plurality of traffic signals”) comprising: a camera (page 3, 23-25, “The imaging unit 112b is configured by one or a plurality of cameras”) a  circular radar detecting an obstacle information in different directions of a road respectively (page 3, 16-23, “The distance measuring unit 112a derives three-dimensional information corresponding to the three-dimensional coordinates of each set of target points”), a controller configured to judge whether there is a vehicle approaching and to acquire an approach direction of the vehicle according to the obstacle information detected by the plurality of radars (page 9, lines 32-39, “for every moving path 170 containing a moving direction (direction to which the moving body 12 approached”), a communicator coupled to the controller (page 3, lines 37-43, “The communication unit 122 also establishes communication with the management server 130 and the signal control device 140 via the communication network”), the controller generates a point cloud image according to an image captured by the camera and the obstacle information detected by the radars (page 3, lines 25-29, “The communication unit 114 establishes communication through the communication line 102 with the analysis device 120, and transmits the three-dimensional information regarding the target point group measured by the distance measurement unit 112a and the captured image captured by the imaging unit 112b to the analysis device”), the controller being configured to send the point cloud image to an automatic car or a server close to the intelligent roadside unit through the communicator (page 3, lines 37-43, “The communication unit 122 also establishes communication with the management server 130 and the signal control device 140 via the communication network”), traffic lights, the controller being configured to control the traffic lights according to the point cloud image (page 2, lines 25-33, “The signal control device 140 controls the switching timing of the signal color of any one or a plurality of traffic signals”).
With respect to claim 1, 8, and 15, Mizouchi does not teach a camera disposed on a track and movable along the track, a driver for driving the camera, control the driver to drive the camera toward the approach direction for shooting, the radar being a circular radar. Blech teaches a camera disposed on a track and movable along the track (fig 1, item 301, and para 57, “the optical camera 301 is rotated towards the sector, wherein the second object 306b has been detected”), a driver for driving the camera (para 57, “the optical camera 301 is rotated towards the sector, wherein the second object 306b has been detected”), control the driver to drive the camera toward the approach direction for shooting (para 57, “the optical camera 301 is rotated towards the sector, wherein the second object 306b has been detected”), the radar being a circular radar (fig 3, items 304a-f). It would have been obvious to modify Mizouchi to include a camera disposed on a track and movable along the track, a driver for driving the camera, control the driver to drive the camera toward the approach direction for shooting it is merely a substitution of a well-known method to determine the direction of traffic and take of picture of traffic of Mizouchi with the method of Blech with no new or unexpected results. It would have been obvious to modify Mizouchi to include the radar being a circular radar because it is merely a substitution of the radar device of Mizouchi with the radar device of Blech with no new or unexpected results.
With respect to claim 1, 8, and 15, Mizouchi does not teach the camera disposed on a circular track. Wu teaches the camera disposed on a circular track (fig 3, item d3). It would have been obvious to modify Mizouchi to include the camera disposed on a circular track because it is merely a substitution of a well-known track to place a rotating camera with no new or unexpected results.
With respect to claim 1, 8, and 15, Mizouchi does not teach control stopping time at red traffic light and passing time at green traffic light time based on traffic volume determined by the point cloud image. Benhammou teaches control stopping time at red traffic light and passing time at green traffic light time based on traffic volume determined by the traffic flow (para 4, “shorten a red light to allow a waiting vehicle to traverse the intersection without waiting for a full phase to elapse. As another example, a traffic signal controller may extend a green phase if it determines an above-average volume of traffic is present and the queue needs additional time to clear before initializing a red phase”). It would have been obvious to modify Mizouchi to include control stopping time at red traffic light and passing time at green traffic light time based on traffic volume determined by the point cloud image because it merely a substitution of the well-known method to control the traffic light of Mizouchi with the method to control traffic lights of Benhammou to yield a predictable traffic light controller.
With respect to claim 2 and 9, Mizouchi teaches the plurality of radars of the circular radar array are millimeter-wave radars or laser radars (page 3, line 11, “As the distance measuring unit 112a, a laser radar”).
With respect to claim 3 and 10, Mizouchi teaches when an obstacle detected by the radars approaches the intelligent roadside unit, the controller judges that the vehicle being approaching is detected (page 9, lines 32-39, “for example for every moving path 170 containing a moving direction (direction to which the moving body 12 approached). And the moving body 12 is distributed to the direction (moving direction) in which the moving body 12 has advanced”).
With respect to claim 4 and 11, Mizouchi does not teach a shielding layer wrapping at least a part of the camera. Blech et al (US 20160125713). Blech teaches a shielding layer wrapping at least a part of the camera (fig 5a). It would have been obvious to modify Mizouchi to include a shielding layer wrapping at least a part of the camera because it would protect the camera from the elements.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. Applicants argue:
1) Mizouchi does not teach “the controller generates a point cloud image according to an image captured by the camera and the obstacle information detected by the plurality of radars”
Response: Mizouchi describes that the communication unit 114 transmits the three-dimensional information regarding the target point group measured by the distance measurement unit 112a and the image captured by the imaging unit 112b to the analysis device 120. Since a point cloud is just a 3-dimensional image. The three-dimensional information regard target point group that are measured by distance unit an imaging unit would be a point cloud.
2) Mizouchi does not teach a communicator coupled to the controller, the controller being configured to send the point cloud image to an automatic car or a server close to the intelligent roadside unit through the communicator.
Response: Mizouchi teaches the communication unit 122 communicates with the server 130 and the signal control device 140 via the communication network. Since the applicant does not define how physically close a server needs to be the communicator to limit the claim or what is meant by close (could also be interpreted as having only one or two communications lines between the two), Mizouchi’s communication unit communicating with the server reads on the communicator.
3) Mizouchi does not teach the distance measurement unit does not detect obstacle information in different directions of a road.
Response: the road width is wide, there may be a plurality of movement routes (for example, oncoming lanes) in one road. In such a case, the moving direction of the moving body 12 is associated with the specified moving route, and the moving route has a directionality. Since Mizouchi teaches monitoring oncoming lanes the distance measurement unit detects objects from different direction of a road. Mizouchi also states “the lanes are clearly separated, but in narrow roads where the outbound route and the inbound route must pass through the same place” on page 9, lines 25-35.. Indicating detection in multiple directions.
4) Mizouchi does not teach determining traffic volume and the controller using the traffic volume to control the lights timing.
Response:  “the three-dimensional information generated by the monitoring device 110. Thus, the traffic statistics are derived, or the violation statistics are derived based on the movement trajectory of the moving body 12 and the traffic rules. Further, the repair information can be derived based on the traffic statistics, the violation statistics, and the accident statistics related to the accident that occurred in the target area” and “The moving object specifying unit 150 groups each aggregate in which the interval between adjacent target points is included in a predetermined distance range to form one moving object 12, and the target point group in FIG. (S1-5). Thus, one or a plurality of moving bodies 12 are specified”. Which indicates the Mizouchi teaches determining the traffic volume.
Benhammou teaches the controller using the traffic volume to control the lights.
5) Blech does not teach the camera disposed on a circular track.
Response: Wu is cited to teach the camera on a circular track 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648